      Case: 1:18-cr-00739-BYP Doc #: 45 Filed: 08/13/19 1 of 4. PageID #: 432




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                    :       CASE NO. 1:18CR00739
                                             :
                      Plaintiff,             :
                                             :       JUDGE BENITA Y. PEARSON
            -vs-                             :
                                             :
ANTHONY CLARK,                               :       ANTHONY CLARK’S SENTENCING
                                             :       MEMORANDUM
                      Defendant.             :

       Anthony Clark submits this sentencing memorandum in support of his request that the

Court properly calculate his guidelines range using the agreed base offense level of 22, and vary

downward from that range based on the nature and circumstances of the offense and Clark’s history

and characteristics, particularly his conduct while released on bond.

I.     Background

       Anthony Clark is 37 years old. He lives with his wife, and he works full time for Service

Masters as a cleaning tech. PSR ¶¶ 55, 59-60, 68.

       On August 21, 2018, police approached a vehicle stopped in the middle of the road with

several people standing around it. After it drove off, the police approached Clark and two other

men sitting on plastic crates across the street. When the police asked if they were armed, Clark

immediately told them that he was. They found a pistol in his waistband and a small plastic bag of

marijuana in his hand, and arrested him. In his nearby car, which was playing music with the

windows down, they found a magazine, 14 grams of marijuana, and drug paraphernalia. PSR

¶¶ 13-19.
      Case: 1:18-cr-00739-BYP Doc #: 45 Filed: 08/13/19 2 of 4. PageID #: 433



                                                 2
        A grand jury indicted Clark on one count of possessing a firearm after a felony and one

count of possessing marijuana. He has pleaded guilty to Count 1 and the government has agreed

to dismiss Count 2. He regrets having the gun and accepts responsibility for his actions. PSR ¶¶ 3-

5, 10, 23.

        After Clark was indicted, the Court released him on bond. After he pleaded guilty, the

Court continued his bond pending sentencing with the added condition of home detention and

location monitoring. While on bond, Mr. Clark obtained his job with Service Masters, after

previously working seasonally as a landscaper and snow remover. He has worked full time for

Service Masters since March. And he has complied with all conditions of his release. PSR ¶¶ 11,

68.

        In April, Clark’s wife was in a car accident. She had a stroke and cerebral hemorrhage. She

spent eight days in the hospital. Since her release, she has required physical therapy and 24-hour

supervision, and Clark has spent his non-work time caring for her. PSR ¶ 59. Her medical records

were previously submitted as Exhibit B to Clark’s motion to modify his conditions of release.

II.     Law & Analysis

        A. Sentencing Guidelines

        In Clark’s plea agreement, the parties agreed that his proper base offense level is 22, with

no enhancements. The PSR includes a four-level enhancement for possessing a firearm in

connection with another felony offense, but the agreed lower range more accurately reflects

Clark’s offense conduct. Clark possessed 14 grams of marijuana. This includes marijuana found

on his person and in the car. Possessing even much larger quantities of marijuana—anything up

to 100 grams—is a minor misdemeanor under Ohio law. See OHIO REV. CODE 2925.11(c)(3)(A).
      Case: 1:18-cr-00739-BYP Doc #: 45 Filed: 08/13/19 3 of 4. PageID #: 434



                                                3
And selling an amount even larger than that—anything up to 200 grams—still isn’t a felony,

because it is not an offense punishable by a term exceeding one year. See OHIO REV. CODE

2925.03(c)(3)(A). Given the small quantity of drugs involved, the parties’ agreement provides the

proper offense level.

       Using the agreed base offense level of 22, reduced to 20 after a two-point reduction for

acceptance of responsibility and combined with Clark’s criminal history category of IV, the proper

advisory guidelines range of 51 to 63 months in prison.

       B. Variance

       A downward variance from the 51- to 63-month range is appropriate. Approximately three

in ten felon-in-possession offenders receive a sentence below the advisory guidelines range, and

the average reduction is 34.2% from the low end of the range. See U.S. Sentencing Commission,

Quick Facts, Felon in Possession of a Firearm, at 2, https://www.ussc.gov/sites/default/files/pdf/

research-and-publications/quick-facts/Felon_In_Possession_FY18.pdf. Clark is one of the

approximately 30% that should receive a downward variance. First, his prior offenses are not as

severe as is typical for criminal history category IV. He has one two-point offense and three one-

point offenses, and his prior custodial sentences were ten months, six months, and three days. PSR

¶¶ 38-45. Second, he complied with police requests and admitted his conduct immediately upon

being asked. Third, he has worked, cared for his wife, and complied with all conditions of his

release while on bond. He has demonstrated that a lengthy sentence is not necessary to protect the

public, promote respect for the law, or deter him from future crimes.

                                             STEPHEN C. NEWMAN
                                             Federal Public Defender
                                             Ohio Bar: 0051928
Case: 1:18-cr-00739-BYP Doc #: 45 Filed: 08/13/19 4 of 4. PageID #: 435



                                  4
                                /s/ Carolyn M. Kucharski
                                CAROLYN M. KUCHARSKI
                                Assistant Federal Public Defender
                                Ohio Bar: 0062119
                                CHRISTIAN J. GROSTIC
                                Ohio Bar: 0084734
                                1660 West Second Street, Suite 750
                                Cleveland, Ohio 44113
                                (216) 522-4856 Fax: (216) 522-4421
                                carolyn_kucharski@fd.org

                                Attorneys for Anthony Clark
